Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that overlap in scope exists in Species A-I.  This is not found persuasive because each species discloses, and the corresponding claims recite, limitations disclosed for one species but not another. For example, FIG. 5 requires the use of an operating condition compared to a cooling force variable to control frequency; FIG. 7 requires the use of fluctuations in a parameter to determine frequency control. The controlling variables and the determination/control of the compressor are different for each of these species (see claims 3-4 and 7 respectively), and thus constitute limitations not disclosed in each claim. Applicant argues that common features such as detecting operation information, determining whether to perform a resonance operation, and controlling the motor to control a phase difference are present in each species. However, these limitations are included in generic claim 1, the individual species are more narrowly defined in the dependent claims and describe non-overlapping control limitations. 
The requirement is still deemed proper and is therefore made FINAL.

s 3-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2021.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (US PGPub No. 2007/0241698).

Sung teaches:

limitations from claim 1, a linear compressor (paragraph 19) comprising: a cylinder (Sung does not explicitly disclose a cylinder, however, paragraph 5 discloses a reciprocating piston; it is well known that linear compressors include pistons positioned within cylinders to create a compression chamber); a piston (paragraph 5) configured to reciprocate inside the cylinder; a motor configured to supply driving force to the piston (paragraph 5); a detector (3, 4) configured to detect a motor current and a motor voltage that are applied to the motor (paragraph 8); and a controller (see controlling apparatus of FIG. 4) configured to 

limitations from claim 2, wherein the operation information of the linear compressor includes at least one of information related to the motor current, information related to the motor voltage, information related to an operation mode of the linear compressor, information related to a load (paragraphs 39-42; normal or overloaded) applied to an apparatus having the linear compressor, or information related to a motion of the piston (stroke; paragraphs 39-41);

limitations from claim 13, wherein the controller is configured to: based on the phase difference and the motor current, detect a top dead center of the piston at which the piston changes a direction of reciprocation (paragraph 38 and 65; STEP SP 14 of FIG. 5); and based on detecting a position of the piston corresponding to the top dead center (“YES” after STEP SP14, FIG. 5), terminate the resonance operation and maintain an operating frequency of the motor (STEP SP15, FIG. 5);

limitations from claim 14, wherein the controller is configured to maintain the operating frequency of the motor for a predetermined time interval from a time point corresponding to the detection of the position of the piston corresponding to the top dead center (see FIG. 5; the time period between SP15 and the decision at SP11 when the control mode is changed);





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US PGPub No. 2007/0241698) as applied to claims 1-2 above, and in further view of Dainez et al (US PGPub No. 2015/0071792).

Sung teaches the compressor is utilized in refrigeration systems (paragraph 6), but does not teach a temperature related control;

Dainez teaches a compressor (100) utilizing a control to minimize phase differences between a piston stroke and a motor current (paragraphs 29-30); and wherein 

wherein a controller (22) is configured to: receive, from the apparatus having the linear compressor, temperature information related to a temperature corresponding to a location where the apparatus is installed (changes in load related to a temperature change in a refrigeration cooler for example; paragraphs 35-36); and maintain an operating frequency of the motor based on determining, from the temperature information, that the temperature is less than or equal to a preset reference temperature (paragraphs 33-38 teaching that as temperature changes, a corresponding load changes, and the compressor is controlled via voltage to place the compressor back in resonance frequency);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to account for changes in load on the compressor of Sung (corresponding to temperature changes of a refrigeration apparatus in which the compressor is installed), as taught by Dainez, in order to minimize phase differences based on thermal load changes (paragraph 29 of Dainez);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach controlling a phase difference in linear compressors: US 10436191, US 20200195119, US 2005/0271526, 6832898, 6753665;



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.